NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 12a0729n.06

                                          No. 11-3787

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT
                                                                                  FILED
NATALYA BOBRYVETS,                                  )                        Jul 05, 2012
                                                    )
       Petitioner,                                  )                  LEONARD GREEN, Clerk
                                                    )
v.                                                  )       ON PETITION FOR REVIEW
                                                    )       FROM A FINAL ORDER OF THE
ERIC H. HOLDER, JR., Attorney General,              )       BOARD OF IMMIGRATION
                                                    )       APPEALS
       Respondent.                                  )




       Before: MARTIN and CLAY, Circuit Judges; HOOD, District Judge.*


       PER CURIAM. Natalya Bobryvets, a native and citizen of Ukraine who is represented by

counsel, petitions for review of a decision by the Board of Immigration Appeals (BIA) denying her

motion to reopen her prior applications for asylum, withholding of removal, and protection under

the Convention Against Torture.

       In 2002, an immigration judge (IJ) denied Bobryvets’s applications for asylum, withholding

of removal, and protection under the Convention Against Torture after she entered the United States

without a valid entry document in April 2000. The IJ found that Bobryvets was not credible and that

she did not present any evidence demonstrating that she suffered any alleged harm on account of a

statutorily protected ground. See 8 U.S.C. §§ 1101(a)(42), 1158(b)(1)(A). Therefore, the IJ denied

her requests for relief and ordered her removal to Ukraine. The BIA affirmed the IJ’s decision, and

we denied Bobryvets’s petition for review. See Bobryvets v. Gonzales, 132 F. App’x 602, 604 (6th

Cir. 2005).


       *
       The Honorable Joseph M. Hood, United States District Judge for the Eastern District of
Kentucky, sitting by designation.
                                            No. 11-3787
                                                -2-

       In January 2010, Bobryvets moved the BIA to reopen her case. In her motion, she stated that

she married Oleksandr Sharykin, a Ukrainian citizen, on February 12, 2003, in the United States and

had known him since 1994. Bobryvets alleged that Sharykin, who was granted withholding of

removal on October 9, 2009, was involved with the KGB (former Soviet Committee for State

Security) and SBU (State Security Service of Ukraine) and that this involvement caused the troubles

that she claimed to have had while in Ukraine. She also claimed that Sharykin had not told her about

his SBU involvement until after her asylum hearing.

       The BIA denied Bobryvets’s motion, holding that it was untimely pursuant to 8 U.S.C.

§ 1229a(c)(7)(C)(i) because she filed the motion more than ninety days after the BIA’s August 28,

2003, decision. The BIA declined to exercise its “authority to sua sponte reopen these proceedings”

because Bobryvets’s motion did not present “exceptional circumstances.” Additionally, the BIA

determined that Bobryvets’s arguments and new evidence did not “overcome the adverse credibility

finding made in this case, as they do not resolve, explain, or corroborate inconsistencies and

omissions noted by the Immigration Judge.” The BIA also noted that the new evidence “raise[d]

further concerns regarding consistencies with her prior affidavit and testimony as to the events in

Ukraine.” Bobryvets timely filed a petition for review.

       “The BIA has ‘broad discretion’ to grant or deny a motion to reopen.” Bi Feng Liu v. Holder,

560 F.3d 485, 489 (6th Cir. 2009) (quoting INS v. Doherty, 502 U.S. 314, 323 (1992)). Thus, we

review the BIA’s denial of a motion to reopen for an abuse of discretion. Id. “This Court will find
an abuse of discretion if the denial of the motion to reopen ‘was made without a rational explanation,

inexplicably departed from established policies, or rested on an impermissible basis such as

invidious discrimination against a particular race or group.’” Id. at 490 (citing Allabani v. Gonzales,

402 F.3d 668, 675 (6th Cir. 2005)). Because the BIA has broad discretion to grant or deny a motion

to reopen, “a party seeking reopening or reconsideration bears a ‘heavy burden.’” Alizoti v.

Gonzales, 477 F.3d 448, 451 (6th Cir. 2007) (quoting Doherty, 502 U.S. at 323).

       A motion to reopen must “be filed within 90 days of the date of entry of a final administrative

order of removal.” 8 U.S.C. § 1229a(c)(7). On August 28, 2003, the BIA affirmed the IJ’s decision
                                             No. 11-3787
                                                 -3-

denying Bobryvets asylum and ordering her removal. Bobryvets does not assert that the BIA erred

in finding that her motion – filed more than six years after the IJ’s decision became final – was

untimely. She therefore has not demonstrated any abuse of discretion by the BIA in denying her

motion to reopen as untimely.

        Rather than challenge the denial of her motion, Bobryvets argues that the BIA should have

exercised its discretion to sua sponte reopen her case. As she acknowledges, however, we lack

jurisdiction to review the refusal to reopen a case sua sponte. See Gor v. Holder, 607 F.3d 180,

187–88 (6th Cir. 2010), cert. denied, 131 S. Ct. 3058 (2011).

        Moreover, the BIA noted that Bobryvets’s new claims about Sharykin’s involvement with

the state security agencies raised additional questions regarding her credibility. In several instances,

the affidavit she submitted with her motion to reopen conflicts with her prior testimony.

Additionally, Bobryvets asserted that she learned of Sharykin’s involvement with the KGB and SBU

in 2003, but she did not raise these facts until 2010, after Sharykin had been granted withholding of

removal. Thus, even if we had jurisdiction to review the BIA’s decision denying Bobryvets’s motion

to reopen sua sponte, Bobryvets has not demonstrated that the BIA made its decision without a

rational explanation, departed from established policies, or based its decision on an impermissible

basis. See Bi Feng Liu, 560 F.3d at 490.

        The petition for review is denied.